 577305 NLRB No. 80DOBBS INTERNATIONAL SERVICE1There was a dispute at the hearing regarding the correct legalidentity of the Employer.2SAPADO I, 18 NMB No. 102 (Sept. 26, 1991).Dobbs International Service, Inc. and Hotel Em-ployees & Restaurant Employees, Local 5,
AFL±CIO, Petitioner. Case 37±RC±3057November 8, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held be-
fore Hearing Officer Tony Bisceglia. Following the
hearing, and pursuant to Section 102.67 of the Na-
tional Labor Relations Board Rules and Regulations,
the case was transferred to the National Labor Rela-
tions Board for decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the hearing officer's rulingsmade at the hearing and finds that they are free from
prejudicial error. They are affirmed.Dobbs International Service, Inc. (Dobbs) is a Dela-ware corporation which provides nonretail in-flight ca-
tering services to various air carriers at different loca-
tions including Honolulu, Hawaii, and Los Angeles,
California. In 1983, Dobbs entered into a partnership
with a subsidiary of Singapore Airlines to operate
Dobbs' facilities at Honolulu and Los Angeles. The
new partnership was called SAPADO I. The Union
seeks to represent a unit of the Employer's employeesat the Honolulu location.1It was stipulated at the hear-ing that during the preceding 12 months the Employer
had performed services valued in excess of $50,000 for
customers located outside the State of Hawaii.The Employer contends that the instant petitionshould be dismissed for lack of jurisdiction by the Na-
tional Labor Relations Board. The Petitioner, on the
other hand, contends that the National Labor Relations
Board should assert jurisdiction in this case.Section 2(2) of the Act provides in pertinent partthat the term ``employer'' as used in the National
Labor Relations Act should not include any person
subject to the Railway Labor Act.Accordingly, because of the nature of the jurisdic-tional question presented here, we requested the Na-
tional Mediation Board to study the record in this case
and to determine the applicability of the Railway
Labor Act to Dobbs. In reply, we were advised by the
National Mediation Board that the board had con-
cluded:Based upon the record in this case, the Board isof the opinion that SAPADO I's Honolulu oper-
ations and its employees are subject to the Rail-
way Labor Act.2In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is ordered that the petition in Case 37±RC±3057is dismissed.